Denied Order Entered September 22, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00219-CV

              IN RE TEKIN & ASSOCIATES, LLC, Relator

          Original Proceeding from the County Court at Law No. 2
                            Dallas County, Texas
                   Trial Court Cause No. CC-20-01986-B
                                  ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                        /Bill Pedersen, III//
                                        BILL PEDERSEN, III
                                        JUSTICE